Citation Nr: 1420527	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  09-17 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a heart disorder, claimed as being secondary to glomerulonephritis, arterial hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel





INTRODUCTION

The Veteran served on active duty from June 1966 through March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The Veteran perfected a timely appeal of that decision.

In January 2011, the Board remanded this matter for further claims development, to include:  obtaining translations from Spanish to English of certain marked evidence in the claims file; obtaining additional records for VA treatment received by the Veteran from March 2000 through September 2008 and from December 2008 through the present; obtaining the Veteran's social security records; and arranging the Veteran to undergo a VA examination to determine the nature and etiology of his claimed heart disorder.  The Board is satisfied that the development action directed in the previous remand has been performed, and is prepared to proceed with its de novo consideration of the issue on appeal.


FINDING OF FACT

The Veteran does not have a current heart disorder.


CONCLUSION OF LAW

The criteria for service connection for a heart condition, claimed as being secondary to glomerulonephritis, arterial hypertension, have not been met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In regard to the Veteran's claims for service connection for a heart disorder, claimed as being secondary to glomerulonephritis, arterial hypertension, a pre-rating May 2008 letter notified the Veteran of the information and evidence needed to substantiate his claim.  Consistent with Dingess, this letter also notified the Veteran that a disability rating and an effective date are assigned where a disability is determined to be service-connected.  After affording the Veteran reasonable opportunity to respond, his claim was adjudicated in the RO's October 2008 rating decision.  Thus, because the VCAA notice provided to the Veteran as to both issues on appeal was legally sufficient, VA's duty to notify has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, service personnel records, claims submissions, lay statements, VA treatment records, and social security records have been associated with the record.  VA examinations for the Veteran's heart were afforded in December 1992, June 2008, and June 2011.  These examinations, along with the other evidence of record, are fully adequate for the purposes of determining the nature and etiology of the Veteran's claimed heart disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Analysis

In support of his claim for service connection for a heart condition, the Veteran alleges in his claims submissions that his claimed heart disorder resulted from stress caused by his service-connected glomerulonephrosis.  He does not point to any specific medical findings or opinions in the record to support this assertion; however, he does suggest in his May 2009 substantive appeal that an evaluation by an expert in cardiology would yield a favorable medical opinion.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection for certain listed chronic diseases, including cardiovascular diseases, may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service if such disability becomes manifest to a compensable degree within one year of separation from active duty.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

Turning to the evidence, the Board notes that the service treatment records are entirely silent for any heart-related complaints or objectively observed cardiac findings or diagnoses.  In that regard, medical examinations performed during his March 1966 enlistment examination and a December 1966 physical examination showed normal findings of the lungs and chest, heart, and vascular system.  Subsequent service treatment records show that the Veteran was evaluated, treated, and followed for recurrent hematuria, and, that this was ultimately diagnosed as glomerulonephritis during a February 1967 Medical Board examination.  Nonetheless, neither the service treatment notes nor the Medical Board report reflect any findings or diagnoses of a cardiac nature.  Indeed, clinical examinations of the lungs and chest, heart, and vascular system were once again normal.

Post-service treatment records include VA treatment records which span from November 1969 through January 2011.  These records show that the Veteran was continuously followed for glomerulonephritis.  Nonetheless, these records do not show that the Veteran was ever diagnosed with a heart condition attributable to either his glomerulonephritis or his active duty service.

In regard to the foregoing, the VA treatment records are notable for complaints and evaluation of two distinct cardiac events.  The first event took place in November 1991, at which time, an episode of atrial fibrillation was observed during in-patient treatment for non-service-connected multiple sclerosis.  Nonetheless, these records indicate that the atrial fibrillation resolved before the Veteran was discharged from care.  Indeed, a September 1993 VA treatment note expresses that the Veteran's atrial fibrillation was resolved.

Concurrent with the foregoing VA treatment, the Veteran was afforded a VA examination of his heart in December 1992.  Upon review of the claims file, the examiner noted the aforementioned episode of acute atrial fibrillation in November 1991.  The examiner noted that an echocardiogram to detect suspected mitral stenosis was normal.  Further, the examiner observed that the Veteran had not had a recurrence of the arrhythmia since the initial November 1991 episode.

A physical examination revealed normal pulse and blood pressure.  An examination of the heart indicated normal rhythm without evidence of murmurs or gallops.  Chest x-rays were normal.  In the absence of any abnormalities, the examiner determined that the Veteran had a transient atrial fibrillation of unknown etiology, but possibly caused by an acute electrolyte disturbance brought on by nausea and vomiting.  Notably, the examiner does not appear to diagnose a current (non-transient) cardiac disorder.

A VA general examination performed in April 1997 also notes the aforementioned history of atrial fibrillation and labile arterial hypertension.  Once again, however, a cardiovascular examination revealed normal pulse and blood pressure.  The Veteran acknowledged that his previous heart arrhythmia was resolved following treatment by medication.  Further, he denied having any recurrence of those symptoms.

Repeated subsequent coronary examinations performed at the VA Medical Center (VAMC) through January 2007 were grossly normal, except for noted maximum intensity at the fifth space of the left sternal border.  Notably, no diagnosis was rendered in connection with the noted maximum intensity and problem lists expressed in the VA treatment records do not identify any heart-related diagnoses as being among the Veteran's medical problems.

The second notable cardiac event is shown in a March 2007 VA treatment record, which expresses that the Veteran complained at that time of fatigue and sudden and severe chest pain while mowing his lawn.  Interestingly, the Veteran reported that these symptoms subsided after drinking cold water.  Indeed, an examination of the heart indicated normal rate and rhythm.  Nonetheless, the Veteran was suspected of possible ischemia and was referred for further cardiac evaluation.  Subsequent coronary examinations through 2011, however, were normal.  In October 2010, a stress myocardial perfusion test to evaluate blood flow to the heart to detect blockages in the coronary arteries was performed.  Notably, the Veteran denied having any previous history of chest pain or cardiac infarct during the testing.  Results from the test were normal.  In short, follow-up coronary evaluations did not indicate ischemia or any other heart condition.

Also concurrent with the foregoing, the Veteran was afforded a second VA examination of his heart in June 2008.  Again, the examiner reviewed the claims file in conjunction with the examination and noted a medical history that is essentially consistent with the above.  During physical examination, the Veteran's blood pressure and pulse were normal.  Cardiac and pulmonary examinations were normal.  X-rays of the chest were normal.  Stress tests indicated poor functional capacity, but were again negative for ischemia or other heart disease.  Overall, the examiner concluded that there was no evidence of a heart condition, either on review of the claims file or on examination of the Veteran.

A third VA examination of the Veteran's heart was performed in June 2011.  At that time, the Veteran reported that he experienced diffuse chest pain in September 2010 and that he was subsequently referred for tests.  He denied receiving any current medical treatment for his claimed heart condition.

A physical examination of the Veteran once again revealed normal cardiac findings, with no evidence of congestive heart failure, pulmonary hypertension, or abnormal breath sounds.  Stress testing again did not reveal any abnormalities.  X-rays of the chest revealed normal heart size.  Findings from the October 2010 stress myocardial perfusion test were reviewed and confirmed as being normal.  Consistent with the previous VA examinations and the treatment records discussed above, the examiner determined that the examination did not reveal any heart condition.

Pursuant to the Board's prior remand, VA has obtained the Veteran's social security records.  An August 1992 disability determination shows that the Veteran was determined by the Social Security Administration (SSA) as being disabled from November 1991 due to a combination of multiple sclerosis and cardiac arrhythmia.  Despite SSA's conclusion, the Board finds that the records obtained from SSA does not show a current condition due to cardiac arrhythmia or other heart-related disorder.  In that regard, the Board observes that a July 1992 medical examination performed by Dr. W.R.O. to determine the Veteran's eligibility for SSA disability benefits indicated complaints of general weakness, sharp pains in his head, left-sided facial numbness, pain in his joints, and difficulty focusing; however, no specific heart-related symptoms.  Indeed, Dr. W.R.O. diagnosed multiple sclerosis and essential hypertension; however, did not provide a diagnosis of a cardiac condition.  To the extent that the Veteran's representative has urged in an October 2013 post-remand brief that the Veteran's claim is supported by the fact that SSA has awarded disability benefits based in part on a finding of cardiac arrhythmia, the Board notes that it is not bound by SSA's determinations and finds that the SSA determination is not determinative in this case.  See Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992) (citing Collier v. Derwinski, 1 Vet. App. 413, 417 (1991)).  Rather, the Board is swayed by the other evidence in the record.

Overall, the preponderance of the evidence shows that the Veteran does not have a current heart condition.  In that regard, the evidence shows that the Veteran experienced a single episode of atrial fibrillation in November 1991, which has since resolved, and a single episode of chest pain in March 2007 which has not been diagnosed as a heart condition.  Indeed, the VA treatment records do not indicate ongoing or chronic complaints of chest pain or other cardiac-related symptoms and repeated examinations performed during VA heart examinations in December 1992, June 2008, and June 2011 revealed no evidence of a coronary disorder.  Additionally, the Board also notes that repeated general examinations performed as part of multiple other VA examinations of the Veteran's glomerulonephritis performed from 1968 through the present also did not reveal any heart-related findings.

To the extent that the Veteran's general assertions of entitlement to service connection for his claimed heart condition may be construed as a diagnosis, the Board is not inclined to assign any probative weight to this opinion.

In addressing lay evidence and determining what, if any, probative value may be assigned to it, the Board must consider elements of both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In that regard, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).

Certainly, the Veteran would be competent to provide probative statements as to the onset and duration of heart-related symptoms.  Nonetheless, the Board does not appear to be asserting that he has had heart symptoms which began during service or within a short period from his separation from service.  Rather, he appears to assert simply that he has a heart condition that is related to his service-connected glomerulonephritis.  However, in the absence of any medical training or experience, the Veteran is not competent to render an actual diagnosis.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  

Further, to the extent that the Veteran has implicitly suggested that he has had heart-related symptoms which began at some point during service or within a short period from his discharge from service, such assertions would carry significant credibility concerns.  In that regard, such an assertion would conflict with the absence of any noted complaints or findings in the service treatment records and in the subsequent private treatment records through 1991.  Such assertions would also conflict with prior statements made by the Veteran during his VA treatment; namely, his acknowledgment during April 1997 VA general examination that his previous episode of heart arrhythmia in 1991 was resolved after treatment.  Thus, to the extent that the Veteran's assertions may be construed as asserting the initial onset of heart-related symptoms during or within a short time from service, the Board would be inclined to assign very little probative weight to such assertions.  Rather, the Board assigns far greater probative weight to the findings and opinions documented in the treatment records and VA examination reports.

As the evidence does not show that the Veteran has a current heart disorder, the preponderance of the evidence is against the Veteran's claim of service connection for a heart disorder, claimed as being secondary to glomerulonephritis, arterial hypertension.  Accordingly, this claim must be denied.  In reaching this determination, the Board again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a heart disorder, claimed as being secondary to glomerulonephritis, arterial hypertension, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


